10/20/2020


                                          DA 19-0579
                                                                                           Case Number: DA 19-0579

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2020 MT 267N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

CHRISTOPHER W. ROBERTSON,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eighteenth Judicial District,
                       In and For the County of Gallatin, Cause No. DC 18-329A
                       Honorable Holly Brown, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Christopher W. Robertson, Self-represented, Billings, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Michael P. Dougherty,
                       Assistant Attorney General, Helena, Montana

                       Marty Lambert, Gallatin County Attorney, Erin Murphy, Deputy County
                       Attorney, Bozeman, Montana



                                                   Submitted on Briefs: September 2, 2020

                                                               Decided: October 20, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     The State charged Christopher W. Robertson with felony assault on a peace officer

and misdemeanor resisting arrest in the Eighteenth Judicial District Court, Gallatin County.

Between charging and trial, Robertson filed two motions to dismiss his case alleging the

State had violated his right to a speedy trial. The court denied his first motion on April 18,

2019, with a written order and orally denied his second motion on August 6, 2019.

Robertson was convicted of both charges and sentenced to a 30-month sentence with the

Department of Corrections and credited with 382 days for time served. Robertson appeals

the denial of his second motion to dismiss for violation of his right to a speedy trial.

¶3     Robertson was arrested on August 24, 2018, and appeared before the Gallatin

County Justice Court that same day. Bond was set at $150,000. Robertson was unable to

post bond and remained incarcerated through the pendency of the matter. At the initial

appearance before the Justice Court, Robertson was also served with an Idaho arrest

warrant for failing to participate in the presentence investigation process after pleading

guilty to a criminal offense arising from a separate incident there.          Robertson had

unresolved criminal charges pending in Utah as well. Robertson agreed to be extradited to

Idaho for sentencing and was returned there on September 11, 2018. His sentencing in
                                              2
Idaho was originally scheduled for November 19, 2018, but was rescheduled to

December 6, 2018, after Robertson filed numerous motions. Robertson was returned to

Montana on December 13, 2018. His initial appearance before the District Court occurred

on December 18, 2018, and he entered a plea of not guilty. Because Robertson indicated

he would be filing pretrial motions in the case, trial was set for May 15, 2019, to allow time

for briefing and hearings on the motions. The court held hearings on Robertson’s motions

in February and April. Shortly before the original May trial date, the court reset the trial

for August 21, 2019, due to scheduling issues with the court. At the August trial, a jury

convicted Robertson of misdemeanor resisting arrest, but could not reach a unanimous

decision on the assault on a peace officer charge. After the jury trial, the State and

Robertson entered into a plea agreement regarding the assault on a peace officer charge, in

which Robertson pleaded guilty but reserved his right to appeal the District Court’s denial

of his second motion to dismiss alleging a violation of his right to a speedy trial.

¶4     An alleged violation of the right to a speedy trial is a question of constitutional law

we review de novo. State v. Butterfly, 2016 MT 195, ¶ 6, 384 Mont. 287, 377 P.3d 1191;

State v. Ariegwe, 2007 MT 204, ¶ 119, 338 Mont. 442, 167 P.3d 815. We review a district

court’s findings of fact underlying a speedy trial claim for clear error. Areigwe, ¶ 119.

¶5     “The Sixth and Fourteenth Amendments to the United States Constitution and

Article II, Section 24, of the Montana Constitution guarantee every accused person the

right to a speedy trial.” Butterfly, ¶ 8. If the delay between accusation and trial exceeds

200 days, we balance four factors to determine whether the right to a speedy trial has been

violated: (1) the length the delay; (2) the reasons for the delay, (3) the accused’s responses
                                              3
to the delay, and (4) prejudice to the accused as a result of the delay. Butterfly, ¶ 8;

Ariegwe, ¶ 34. “No one factor is dispositive by itself; rather, the factors are related and

must be considered together with such other circumstances as may be relevant.”

Ariegwe, ¶ 112.

¶6     The District Court balanced the above four factors in considering and ultimately

denying both of Robertson’s motions to dismiss based on a violation of his right to a speedy

trial. In its oral findings denying Robertson’s second motion, the District Court explained

“The findings that the Court previously made in [its] order of April 19, 2019, still remain

in regard to the balancing of all those factors with the primary difference being the

additional 98 days to be considered.” Thus, we will consider both of the District Court’s

orders in addressing Robertson’s appeal.

¶7     For the first factor, the District Court acknowledged an additional delay of 98 days

from its denial of Robertson’s first motion to dismiss—for a total of 362 days. This

exceeded the 200-day threshold, requiring balancing of the four factors.

¶8     Under the second factor, a court considers the reasons for the delay. In its order

denying Robertson’s first motion to dismiss, the District Court divided the time period

from Robertson’s arrest to the first scheduled trial into three time periods. The court

credited the first 14-day period from the time of Robertson’s arrest to when he voluntarily

agreed to return to Idaho as institutional delay against the State. Robertson was then in

Idaho for the next 97 days. The District Court explained Robertson’s sentencing hearing

in Idaho was originally scheduled for November 19 but was continued to December 6

because Robertson filed motions that required a hearing. The court credited the 17-day
                                             4
continuance against Robertson but credited the remaining 80 days Robertson spent in Idaho

against the State as institutional delay. Finally, the court credited the third time period

from Robertson’s return to Montana until the first scheduled trial—a total of 153 days—

against the State as institutional delay. In its second order, the court found the additional

98 days from the first trial date of May 15 to the rescheduled trial date of August 21 to all

be institutional delay attributable to the State. The District Court ultimately attributed

17 days to Robertson and the remaining 345 days to the State as institutional delay. After

considering the record in this case and our prior precedent, we disagree with the District

Court’s allocation. In State v. Brekke, 2017 MT 81, ¶ 15, 387 Mont. 218, 392 P.3d 570,

we explained “Defendant’s imprisonment in another state, based upon defendant’s own

conduct, should be attributed to him in a speedy trial analysis.” Robertson’s criminal

conduct and subsequent failure to participate in the sentencing process in Idaho were the

causes of the 97-day delay in his prosecution for the charges at issue in this case. Thus,

97 days of the delay are attributable to Robertson and 265 days are attributable to the State.

We agree all of the delay attributed to the State is institutional delay. This delay is weighed

minimally against the State and we agree with the District Court this factor weighs only

minimally in Robertson’s favor.

¶9     Regarding the third factor, the District Court acknowledged Robertson was

consistent in his request for a speedy trial, but his actions were not entirely consistent with

that stated desire as he waived extradition to Idaho and once there filed motions that

delayed his sentencing there. Under the circumstances of this case, the court correctly gave

this factor little weight in the overall analysis and did not weigh it in favor of either party.
                                               5
¶10    Finally, regarding the fourth factor, the District Court found Robertson was not

prejudiced by the delay. Under this factor, a court considers whether the pretrial delay

prejudiced the defendant in light of the interests the speedy trial right protects:

(1) preventing oppressive pretrial incarceration; (2) minimizing the accused’s anxiety and

concern; and (3) limiting the possibility pretrial delay will impair the accused’s defense.

Ariegwe, ¶ 111. This Court agrees with the District Court that while Robertson was

incarcerated for the pendency of these proceedings, Robertson’s pretrial incarceration was

not oppressive. The $150,000 bond set for Robertson was not unreasonable given the

violent nature of the crime charged, his extensive criminal history, his lack of connection

to the community, and the pending criminal matters in two other states. Further, the District

Court found Robertson adapted well to the inherent limitations of incarceration and was

given trustee status at the detention facility. Robertson provided no evidence on the record

to support a contention he suffered any anxiety or concern beyond what would normally

be associated with pending criminal charges. Finally, the court determined Robertson’s

ability to present a defense was not impaired.        The court explained Robertson was

“extremely prepared” for every hearing and had access to the resources he needed to

prepare his defense at the detention center. There was no evidence in the record the pretrial

delay caused the memories of any witnesses to fade by the time of trial. This factor weighs

against Robertson.

¶11    Balancing the four factors, the District Court correctly determined Robertson’s right

to a speedy trial was not violated. Under the facts of this case, the lack of intentional delay

on the part of the State and the lack of prejudice from the delay outweighed the length of
                                              6
the delay. The record supports the District Court’s determination Robertson’s right to a

speedy trial was not violated by the pretrial delay.

¶12    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶13    Affirmed.


                                                  /S/ INGRID GUSTAFSON

We concur:

/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ JIM RICE




                                              7